Notice of Pre-AIA  or AIA  Status
The present application, filed on or after April 12, 2019, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1, 3-12 and 15-19 are pending and are being considered.
Claims 1, 3-6, 12, 15-16 and 19 have been amended.
Claims 2 and 13-14 have been cancelled. 
Response to arguments 102/103
Applicants arguments filled on 02/18/2021 have been fully considered. In response to applicant's argument on page 8 of remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. where the startup is an initial startup of the communication device “out of the box”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicants argument on page 9-10 of remarks that Rodriguez fails to teach the limitation “offering, by the communication device, to a user, an option to opt into a digital identity on the communication device”. The applicant argues that the user is not offered the option to opt into the digital identity. The examiner acknowledges applicants point of view, but respectfully disagrees because Rodriguez on teaches on [0212] teaches executing digital identity software (i.e. native code) with in a user device for scanning a real world document such as driving license or passport (i.e. user is choosing to scan real world documents). See on [0063] teaches the electronic message may be generated in response to receiving a selection of the at least one bearer attribute from a user of the  See on [0629] teaches when an uPass user wishes to register with a service supporting uPass Connect they have the option of performing an uPass validation. 
In response to applicant’s argument on page 10 2nd para of remarks, the applicant argues that Rodriguez fails to teach capturing image of physical document and then transmitting it as an identity document. The examiner respectfully disagrees because Rodriguez on [0117-0118] explicitly teaches a user of device can create digital identity of himself by capturing set of attributes from an identity document 202, such as a passport, driving license, national identity document etc. (i.e. a camera is used to capture set of attribute from physical document in image format) These may for example be captured using a camera (i.e. input device) of the device 14 or from an NFC chip embedded in the document. See also on [0212] discloses capturing using the camera an image of the user of device and capturing data from real-world identity document, wherein the data includes identification photograph (i.e. the image of the user and the physical document both are captured). See also [0215] teaches the image of their face and/or the photograph captured from the identity document is presented to the presenting entity. See also on [0256] teaches a photo captured from a real-world document.
Similar remarks for the independent claim 15.

In response to applicant's argument regarding claim 19 on page 12 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. setup procedure automatically initiated by native code ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim instead recites “an initial startup procedure of the portable communication device by the user”


Claim Objections 
	Claim 1, 15-17 and 19 objected to because of the following informalities: 
Claim 1, 15 and 19 recites the term “… a start procedure for communication device….” the term is broadly interpreted as initial startup procedure for capturing data from identity document by software running on a processor of the device. The examiner suggest to further clarify the term “startup procedure” referring to power on of communication device from power off state.
Claim 16 line 5 recites “…an input device….” should read as “…the 
Claim 17 line 2-3, the examiner suggest to amend the limitation as “wherein the digital ID token includes one of a template of the captured biometric and a biometric included in the captured image of the physical document.”
Claim 19 last 3 lines recites “…the digital ID token provisioned to the portable communication device”. The examiner suggest to clarify the limitation regarding how is the digital ID token provisioned to the portable communication device. Is it done by the user? Or automatically done when the portable communication device is factory reset.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rodriguez et al (hereinafter Rodriguez) (US 20180165781).
Regarding claim 19 Rodriguez teaches A portable communication device including computer executable native code included in a non-transitory storage medium of the portable communication device, which when executed by a processor of the portable communication device, causes the processor to: (Rodriguez on [0071-0075] teaches a computer program product comprising code stored on a computer readable storage medium and configured when executed to implement any method or digital identity application, a computer interface; a processor configured to execute a digital identity application, wherein the digital identity application is configured when executed on the processor to perform operations. See on [0018] teaches and storing the credential (i.e. Digital token ID) at the user device. See also [0295 and 0338] teaches a central service (uPass) 14 stores credentials securely and manages validations. See on [0469] teaches the credential is stored at registrant's device and allowed access to the profile. See on [0104] teaches user devices include smartphones and other smart devices, tablets);
store  a digital ID token for a user in memory of the portable communication device, during a setup procedure of the portable communication device included in one of  an initial startup of the portable communication device by the user or  a startup of the portable communication device after a factory reset of the portable communication device (Rodriguez on [0017-0018] teaches and storing the credential (i.e. Digital token ID) at the user device. The credential may be in the form of a sharing token issued to the user device in response to a sharing token request. See also [0295 and 0338] teaches a central service (uPass) 14 stores credentials securely and manages validations. See on [0469] teaches the credential is stored at registrant's device and allowed access to the profile. See on [0104] teaches user devices include smartphones and other smart devices, tablets);
 whereby the digital ID token is provisioned to the portable communication device in dependence of and/or apart from any application downloaded to the communication device after the setup procedure (Rodriguez on [0017] teaches The credential may be in the form of a sharing token issued to the user device. see on [0212-0214] teaches receive from the digital identify system a credential (i.e. digital ID token) for the user. Furthermore credential for user are generated and transmitted to user if the image of the face matches the identification photograph. Credential may be hash or random sequence seed or QR code. See on [0268] teaches the credential is a randomized one-time only use credential, which can only be used to effect a single transaction and becomes invalid thereafter. See on [0302- 0303] teaches credential (e.g. QR code) generated by digital identity system are stored in user device. See also on [0233] teaches digital identity system comprises: an enrolment module configured to receive a data item from an enrolling device and to create in persistent electronic storage a digital profile comprising the data item; a credential creation module configured to generate a credential from a random sequence, to associate the credential with the digital profile in a database, and to transmit the credential to the enrolling device).

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al (hereinafter Rodriguez) (US 20180165781) in view of Malachi (US 2016026941).

Regarding claim 1 Rodriguez teaches a computer-implemented method for use in providing a digital identity for a user, the method comprising (Rodriguez on [0018] teaches a method of creating a digital identity);
as part of a setup procedure for a communication device defined by native code within the communication device, (Rodriguez on [0212] teaches executing digital identity software (i.e. native code) with in a user device for scanning a real world document such as driving license or passport. See on [0305] teaches a user device 12 (e.g. a smart device such as a smartphone or tablet). The user device comprises a processor 1104 executing digital identity software);
offering, by the communication device, to a user, an option to opt into a digital identity on the communication device (Rodriguez on [0212] teaches executing digital identity software (i.e. native code) with in a user device for scanning a real world document such as driving license or passport. See on [0305] teaches a user device 12 (e.g. a smart device such as a smartphone or tablet). The user device comprises a processor 1104 executing digital identity software. See on [0314] teaches the identity document to be ingested is an electronic passport with the option of either an NFC interaction, an OCR-quality scan or both. See on [0629] teaches When an uPass user wishes to register with a service supporting uPass Connect they have the option of performing an uPass validation. See on [0063] teaches the electronic message may be generated in response to receiving a selection of the at least one bearer attribute from a user of the bearer device via a user interface of the bearer device);
 in response to the user opting into the digital identity on the communication device during the setup procedure, soliciting, by the communication device, the user for an image of a physical document indicative of an identity of the user (Rodriguez on [0117-0120] teaches a user of device can create digital identity of himself by capturing set of attributes from an identity document 202, such as a passport, driving license, national identity document etc. These may for example be captured using a camera of the device 14 or from an NFC chip embedded in the document. See on [0212-0214, 0248, 0262 and 0302] teaches executing digital identity software (i.e. native code) with in a user device for scanning a real world document such as driving license or passport to capture data from the image corresponding to identity of user);
 capturing, by the communication device, an image of the physical document, as presented by the user to an input device of the communication device (Rodriguez on [0117-0118] teaches a user of device can create digital identity of himself by capturing set of attributes from an identity document 202, such as a passport, driving license, national identity document etc. These may for example be captured using a camera (i.e. input device) of the device 14 or from an NFC chip embedded in the document. See on [0212-0214, 0248, 0262 and 0302] teaches executing digital identity software (i.e. native code) with in a user device for scanning a real world document such as driving license or passport to capture data from the image corresponding to identity of user);
soliciting, by the communication device, a biometric from the user (Rodriguez on [0019] teaches capturing at the user device a facial image or other biometric identifier of a user of the user device. See on [0127] teaches selfie image data is one example of what is referred to herein as a biometric template of the user. Alternative biometric templates include image data of a fingerprint image, retinal image, or an image capturing some other suitable biometric feature of the user);
capturing, by the communication device, the biometric, as presented by the user to the input device of the communication device (Rodriguez on [0019] teaches capturing at the user device a facial image or other biometric identifier of a user of the user device. See on [0127] teaches selfie image data is one example of what is referred to herein as a biometric template of the user. Alternative biometric templates include image data of a fingerprint image, retinal image, or an image capturing some other suitable biometric feature of the user);
compiling and transmitting, by the communication device, an identity packet to an identity verifier, the identity packet including at least the captured image of the physical document and the captured biometric (Rodriguez on [0019-0020] teaches capturing at the user device a facial image or other biometric identifier of a user of the user device, which is included in the electronic message (i.e. identity packet) transmitted to the digital identity system (i.e. identity verifier). Transmitting, from the user device to the digital identity system, a digital asset or information about an asset for associating with the digital identity. See on [0118] teaches the user uses his device 12 to capture a set of N attributes [a2, . . . , aN], where N.gtoreq.1, from an identity document 202, such as a passport, driving license, national identity document etc. the user transmits to the enrolment service 14a of the digital identity system 1 an electronic identity creation request comprising the set of attributes [a1, a2, . . . , aN], denoted [a] for convenience below. That is, the selfie a1 and the additional attribute(s) captured from the document 202. See also on [0212] teaches relevant data is captured from an identity document such as passport deriving license using camera of the device and transmitting the image of the user along with the captured data from the physical document (i.e. this data is transmitted in form of message or identity packet) to a digital identity system (i.e. identity verifier));
thereby permitting the identity verifier to verify the user based on, at least in part, the captured biometric and the captured image of the physical document as included in the identity packet (Rodriguez on [0212-0214, 0225 and 0752-0756] teaches transmitting the captured physical document data along with user image to digital identity system in form of message or packet. The digital identity system receives the electronic message comprising image of the user and data captured from real-world identity document which comprises an identification photograph. The digital identify system compares the image of the face with the identity photograph using a facial verification algorithm; only if the image of the face matches the identification photograph (i.e. verifying user based on image of physical document));
and storing, by the communication device, a digital ID token received, in response to the identity packet, when at least the captured biometric and the captured image of the physical document included in the identity packet are verified (Rodriguez on [0017] teaches The credential may be in the form of a sharing token issued to the user device. see on [0212-0214] teaches receive from the digital identify system a credential (i.e. digital ID token) for the user. Furthermore credential for user are generated and transmitted to user if the image of the face matches the identification photograph. Credential may be hash or random sequence seed or QR code. See on [0268] teaches the credential is a randomized one-time only use credential, which can only be used to effect a single transaction and becomes invalid thereafter. See on [0302-0303] teaches credential (e.g. QR code) generated by digital identity system are stored in user device. See also on [0233] teaches digital identity system comprises: an enrolment module configured to receive a data item from an enrolling device and to create in persistent electronic storage a digital profile comprising the data item; a credential creation module configured to generate a credential from a random sequence, to associate the credential with the digital profile in a database, and to transmit the credential to the enrolling device); 
thereby permitting Application No: 16/382,521Page 2 of 14Amendment A and Response to Non-Final Office Action the user to share the digital ID token to one or more relying parties to evidence the identity of the user (Rodriguez on [0666] teaches A uPass transaction can be conducted between three entities (such as bearer 20, validator 52, and validation service (authenticator). The bearer 20 (e.g. customer) sends their credential Cc to the validator 52 (e.g. merchant) in a first electronic message. See on [0146 and 0218] teaches A response comprising the fresh bearer credential cB', the sharing token S and the sharing key Sk (or a link to a location at which the sharing key Sk is stored) is transmitted to a network address associated with the bearer S304b. See on [0233] teaches generate a credential from a random sequence, to associate the credential with the digital profile in a database, and to transmit the credential to the enrolling device).
Although Rodriguez teaches a software running on device executed by processor of the device and the device inherently include operating system or firmware to operate, however Rodriguez fails to explicitly teach native code of communication device is a firmware or operating system of the communication device, however Malachi from analogous art teaches wherein the native code includes at least one of firmware or an operating system of the communication device (Malachi on [0006, 0020-0025 and 0057] teaches an operating system or firmware executed by device to perform various tasks).
 Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Malachi into the teaching of Rodriguez by having an operating system initiating a process. One would be motivated to do so in order to perform various function by firmware associated with a processor of communication device (Malachi on [0006]).

15 Rodriguez teaches A non-transitory computer-readable storage media of a portable communication device, the media including executable instructions for providing a digital identity for a user in the portable communication device, through a setup procedure for the portable communication device, which when executed by at least one processor of the portable communication device, cause the at least one processor to: (Rodriguez on [0071-0075] teaches a computer program product comprising code stored on a computer readable storage medium and configured when executed to implement any method or digital identity application, a computer interface; a processor configured to execute a digital identity application, wherein the digital identity application is configured when executed on the processor to perform operations);
as part of the setup procedure for the portable communication device defined by native code within the communication device, (Rodriguez on [0212] teaches executing digital identity software (i.e. native code) with in a user device for scanning a real world document such as driving license or passport. See on [0305] teaches a user device 12 (e.g. a smart device such as a smartphone or tablet). The user device comprises a processor 1104 executing digital identity software);
offer the user an option to opt into a digital identity on the portable communication device (Rodriguez on [0212] teaches executing digital identity software (i.e. native code) with in a user device for scanning a real world document such as driving license or passport. See on [0305] teaches a user device 12 (e.g. a smart device such as a smartphone or tablet). The user device comprises a processor 1104 executing digital identity software. See on [0314] teaches the identity document to be ingested is an electronic passport with the option of either an NFC interaction, an OCR-quality scan or both. See on [0629] teaches when an uPass user wishes to register with a service supporting uPass Connect they have the option of performing an uPass validation. See on [0063] teaches the electronic message may be generated in response to receiving a selection of the at least one bearer attribute from a user of the bearer device via a user interface of the bearer device);
in response to the user opting into the digital identity on the portable communication device, solicit the user for an image of a physical document indicative of an identity of the user (Rodriguez on [0117-0120] teaches a user of device can create digital identity of himself by capturing set of attributes from an identity document 202, such as a passport, driving license, national identity document etc. These may for example be captured using a camera of the device 14 or from an NFC chip embedded in the document. See on [0212-0214, 0248, 0262 and 0302] teaches executing digital identity software (i.e. native code) with in a user device for scanning a real world document such as driving license or passport to capture data from the image corresponding to identity of user);
 capture an image of the physical document as presented by the user to an input device of the communication device (Rodriguez on [0117-0118] teaches a user of device can create digital identity of himself by capturing set of attributes from an identity document 202, such as a passport, driving license, national identity document etc. These may for example be captured using a camera (i.e. input device) of the device 14 or from an NFC chip embedded in the document. See on [0212-0214, 0248, 0262 and 0302] teaches executing digital identity software (i.e. native code) with in a user device for scanning a real world document such as driving license or passport to capture data from the image corresponding to identity of user);
compile and transmit an identity packet to an identity verifier, the identity packet including at least the captured image of the physical document (Rodriguez on [0019-0020] teaches capturing at the user device a facial image or other biometric identifier of a user of the user device, which is included in the electronic message (i.e. identity packet) transmitted to the digital identity system (i.e. identity verifier). Transmitting, from the user device to the digital identity system, a digital asset or information about an asset for associating with the digital identity. See on [0118] teaches the user uses his device 12 to capture a set of N attributes [a2, . . . , aN], where N.gtoreq.1, from an identity document 202, such as a passport, driving license, national identity document etc. the user transmits to the enrolment service 14a of the digital identity system 1 an electronic identity creation request comprising the set of attributes [a1, a2, . . . , aN], denoted [a] for convenience below. That is, the selfie a1 and the additional attribute(s) captured from the document 202. See also on [0212] teaches relevant data is captured from an identity document such as passport deriving license using camera of the device and transmitting the image of the user along with the captured data from the physical document (i.e. this data is transmitted in form of message or identity packet) to a digital identity system (i.e. identity verifier));
thereby permitting the identity verifier to verify the user based on, at least in part, the captured image of the physical document as included in the identity packet (Rodriguez on [0212-0214, 0225 and 0752-0756] teaches transmitting the captured physical document data along with user image to digital identity system in form of message or packet. The digital identity system receives the electronic message comprising image of the user and data captured from real-world identity document which comprises an identification photograph. The digital identify system compares the image of the face with the identity photograph using a facial verification algorithm; only if the image of the face matches the identification photograph (i.e. verifying user based on image of physical document));
 and store a digital ID token received in response to the identity packet when at least the captured image of the physical document included in the identity packet is verified (Rodriguez on [0017] teaches The credential may be in the form of a sharing token issued to the user device. see on [0212-0214] teaches receive from the digital identify system a credential (i.e. digital ID token) for the user. Furthermore credential for user are generated and transmitted to user if the image of the face matches the identification photograph. Credential may be hash or random sequence seed or QR code. See on [0268] teaches the credential is a randomized one-time only use credential, which can only be used to effect a single transaction and becomes invalid thereafter. See on [0302-0303] teaches credential (e.g. QR code) generated by digital identity system are stored in user device. See also on [0233] teaches digital identity system comprises: an enrolment module configured to receive a data item from an enrolling device and to create in persistent electronic storage a digital profile comprising the data item; a credential creation module configured to generate a credential from a random sequence, to associate the credential with the digital profile in a database, and to transmit the credential to the enrolling device);
thereby permitting the user to share the digital ID token to one or more relying parties to evidence the identity of the user (Rodriguez on [0666] teaches A uPass transaction can be conducted between three entities (such as bearer 20, validator 52, and validation service (authenticator). The bearer 20 (e.g. customer) sends their credential Cc to the validator 52 (e.g. merchant) in a first electronic message. See on [0146 and 0218] teaches A response comprising the fresh bearer credential cB', the sharing token S and the sharing key Sk (or a link to a location at which the sharing key Sk is stored) is transmitted to a network address associated with the bearer S304b. See on [0233] teaches generate a credential from a random sequence, to associate the credential with the digital profile in a database, and to transmit the credential to the enrolling device).

Although Rodriguez teaches a software running on device executed by processor of the device and the device inherently include operating system or firmware to operate, however Rodriguez fails to explicitly teach native code of communication device is a firmware or operating system of the communication device, however Malachi from analogous art teaches wherein the native code includes at least one of firmware or an operating system of the communication device (Malachi on [0006, 0020-0025 and 0057] teaches an operating system or firmware executed by device to perform various tasks).
 Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Malachi into the teaching of Rodriguez by having an operating system initiating a process. One would be motivated to do so in order to perform various function by firmware associated with a processor of communication device (Malachi on [0006]).

Regarding claim 3 the combination of Rodriguez and Malachi teaches all the limitations of claim 1 above, Rodriguez further teaches wherein the identity packet further includes a name of the user, a device ID for the communication device, and/or at least one attribute of the user (Rodriguez on [0018 and 0196] teaches an electronic message (i.e. identity packet) includes data items. See on [0200, 0262, 0314] teaches data items such the user's name, data of birth, nationality etc.).
Regarding claim 4 the combination of Rodriguez and Malachi teaches all the limitations of claim 1 above, Rodriguez further teaches wherein the digital ID token includes the captured biometric, biometric data included in the captured image of the physical document, the image of the physical document, and a device ID for the communication device (Rodriguez on [0041] teaches identifier may comprise: at least one biometric template of the bearer, and/or at least one secret known only to the bearer, and/or an image of the bearer. See on [0127 and 0668] teaches such selfie image data is one example of what is referred to herein as a biometric template of the user. Alternative biometric templates include image data of a fingerprint image, retinal image, or an image capturing some other suitable biometric feature of the use);
Regarding claim 5 the combination of Rodriguez and Malachi teaches all the limitations of claim 1, Rodriguez further teaches wherein the digital ID token includes one of a template of the captured biometric and a biometric included in the captured image of the physical document (Rodriguez on [0127 and 0668] teaches Such selfie image data is one example of what is referred to herein as a biometric template of the user. Alternative biometric templates include image data of a fingerprint image, retinal image, or an image capturing some other suitable biometric feature of the user).
Regarding claim 6 the combination of Rodriguez and Malachi teaches all the limitations of claim 5 above, Rodriguez further teaches wherein the captured biometric includes at least one of a fingerprint, a face, and/or an iris of the user (Rodriguez on [0019] teaches capturing at the user device a facial image or other biometric identifier of a user of the user device. See on [0127] teaches selfie image data is one example of what is referred to herein as a biometric template of the user. Alternative biometric templates include image data of a fingerprint image, retinal image, or an image capturing some other suitable biometric feature of the user).
Regarding claim 7 the combination of Rodriguez and Malachi teaches all the limitations of claim 1 above, Rodriguez further teaches wherein the physical document includes a government issued ID, which includes biometric data of the user; and/or wherein the physical document includes at least one of a driver's license and a passport (Rodriguez on [0117-0118 and 0176-0178] teaches a user of device can create digital identity of himself by capturing set of attributes from an identity document 202, such as a passport, driving license, national identity document etc.).
Regarding claim 8 and 18 the combination of Rodriguez and Malachi teaches all the limitations of claim 1 and 15 respectively, Rodriguez further teaches wherein transmitting the identity packet to the identity verifier includes transmitting the identity packet to the identity verifier via an identity provider (IDP) (Rodriguez on [0071] teaches transmitting an electronic message comprising the sharing token and a version of the bearer-defined policy to a digital identity system via the computer interface);
and wherein the method further comprises receiving the digital ID token from the IDP (Rodriguez on [0883] teaches  electronic message received via the computer interface after the electronic message comprising the credential of the entity).
9 the combination of Rodriguez and Malachi teaches all the limitations of claim1 above, Rodriguez further teaches further comprising receiving, by the communication device, the digital ID token from the identity verifier (Rodriguez on [0017] teaches The credential may be in the form of a sharing token issued to the user device. see on [0212-0214] teaches receive from the digital identify system a credential (i.e. digital ID token) for the user. Furthermore credential for user are generated and transmitted to user if the image of the face matches the identification photograph. Credential may be hash or random sequence seed or QR code. See on [0268] teaches the credential is a randomized one-time only use credential, which can only be used to effect a single transaction and becomes invalid thereafter. See on [0302-0303] teaches credential (e.g. QR code) generated by digital identity system are stored in user device. See also on [0233] teaches digital identity system comprises: an enrolment module configured to receive a data item from an enrolling device and to create in persistent electronic storage a digital profile comprising the data item; a credential creation module configured to generate a credential from a random sequence, to associate the credential with the digital profile in a database, and to transmit the credential to the enrolling device).
Regarding claim 10 the combination of Rodriguez and Malachi teaches all the limitations of claim 1 above, Rodriguez further teaches wherein the communication device includes a portable communication device (Rodriguez on [0104] teaches user devices include smartphones and other smart devices, tablets);
and wherein the input device includes a camera input device (Rodriguez on [0117-0118] teaches a user of device can create digital identity of himself by capturing set of attributes from an identity document 202, such as a passport, driving license, national identity document etc. These may for example be captured using a camera (i.e. input device) of the device 14 or from an NFC chip embedded in the document).
16 the combination of Rodriguez and Malachi teaches all the limitations of claim 15 above, Rodriguez further teaches soliciting, by the communication device, a biometric from the user (Rodriguez on [0019] teaches capturing at the user device a facial image or other biometric identifier of a user of the user device. See on [0127] teaches selfie image data is one example of what is referred to herein as a biometric template of the user. Alternative biometric templates include image data of a fingerprint image, retinal image, or an image capturing some other suitable biometric feature of the user);
and capturing, by the communication device, the biometric as presented by the user to the input device of the portable communication device  (Rodriguez on [0019] teaches capturing at the user device a facial image or other biometric identifier of a user of the user device. See on [0127] teaches selfie image data is one example of what is referred to herein as a biometric template of the user. Alternative biometric templates include image data of a fingerprint image, retinal image, or an image capturing some other suitable biometric feature of the user);
wherein the identity packet further includes the captured biometric along with the captured image of the physical document, thereby permitting the identity verifier to further verify the user based on the captured biometric (Rodriguez on [0019-0020] teaches capturing at the user device a facial image or other biometric identifier of a user of the user device, which is included in the electronic message (i.e. identity packet) transmitted to the digital identity system (i.e. identity verifier). Transmitting, from the user device to the digital identity system, a digital asset or information about an asset for associating with the digital identity. See on [0118] teaches the user uses his device 12 to capture a set of N attributes [a2, . . . , aN], where N.gtoreq.1, from an identity document 202, such as a passport, driving license, national identity document etc. the user transmits to the enrolment service 14a of the digital identity system 1 an electronic identity creation request comprising the set of attributes [a1, a2, . . . , aN], denoted [a] for convenience below. That is, the selfie a1 and the additional attribute(s) captured from the document 202. See also on [0212] teaches relevant data is captured from an identity document such as passport deriving license using camera of the device and transmitting the image of the user along with the captured data from the physical document (i.e. this data is transmitted in form of message or identity packet) to a digital identity system (i.e. identity verifier)).

Regarding claim 17 the combination of Rodriguez and Malachi teaches all the limitations of claim 16, Rodriguez further teaches wherein the digital ID token includes a template of the captured biometric and/or a biometric included in the captured image of the physical document (Rodriguez on [0127 and 0668] teaches Such selfie image data is one example of what is referred to herein as a biometric template of the user. Alternative biometric templates include image data of a fingerprint image, retinal image, or an image capturing some other suitable biometric feature of the user).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al (hereinafter Rodriguez) (US 20180165781) in view of Malachi (US 20160269411) and further in view of Singleton et al (hereinafter Singleton) (US 8332500).

Regarding claim 11 the combination of Rodriguez and Malachi teaches all the limitations of claim 1 above, the combination of Rodriguez and Malachi fails to explicitly teach further comprising executing the native code, by the communication device, upon a first power up of the communication device by the user or after a factory reset command from the user or other person, however Singleton from analogous art teaches executing the native code, by the communication device, upon a first power up of the communication device by the user or after a factory reset command from the user or other person (Singleton on [Col 14 line 30-37] teaches applications 28 may be executed automatically by device 4 such as at power up).
Singleton on [Col 14 line 30-37]).

Regarding claim 12 the combination of Rodriguez, Malachi and Singleton teaches all the limitations of claim 11 above, the combination of Rodriguez, Malachi and the cited section of Singleton fails to explicitly teach performing an integrity check, for the communication device, based on a holding pattern of the communication device by the user of a defined interval and/or based on an authentication profile of the user to the communication device, However Singleton on different section teaches performing an integrity check, for the communication device, based on a holding pattern of the communication device by the user of a defined interval and/or based on an authentication profile of the user to the communication device (Singleton on [Col 6 line 42-67 and Col 9 line 1-15] teaches The trend data may be based on a single or multiple executions of each application. The trend data may represent a pattern of the manner in which user 22 utilized each one of the one or more applications and a pattern of the context in which the user utilized each one of the one or more applications. The trend data may be continually updated or refined over time as user 22 utilizes the one or more applications. For example, user 22 may access information for local restaurants within a five-mile radius every Friday at 7:00 pm. For each instance that user 22 accessed information for local restaurants within a five-mile radius at 7:00 pm on Friday, processor 10 may associate the contextual usage characteristic).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Singleton into the teaching of Rodriguez and Malachi by performing integrity check based on pattern. One would be motivated to do so in order may identify user behavioral Singleton on [Col 2 line 61-67]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MOEEN KHAN/Examiner, Art Unit 2436                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436